NO. 12-13-00263-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

RICHARD JAMES JOHNSON,                             §     APPEAL FROM THE 159TH
APPELLANT

V.                                                 §     JUDICIAL DISTRICT COURT

JUDGE GERALD A. GOODWIN, ET AL,
APPELLEES                                          §     ANGELINA COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       This pro se in forma pauperis appeal is being dismissed for failure to comply with the
Texas Rules of Appellate Procedure. See TEX. R. APP. P. 42.3(c). The judgment in this case was
signed on August 6, 2013. Appellant timely filed a notice of appeal that failed to contain the
information required by Texas Rules of Appellate Procedure 9.5 and 25.1(e), i.e., a certificate of
service showing service on all parties to the trial court's judgment.
       On August 22, 2013, Appellant was notified pursuant to Texas Rule of Appellate
Procedure 37.1 that the notice of appeal was defective for failure to comply with Rules 9.5 and
25.1(e). He was further notified that unless he filed an amended notice of appeal on or before
September 23, 2013, the appeal would be referred to the court for dismissal. See TEX. R. APP. P.
42.3(c). The deadline for filing an amended notice of appeal has passed, and Appellant has not
corrected his defective notice of appeal.
       Additionally, pursuant to Rule 32.1, Appellant’s docketing statement was due to have
been filed at the time the appeal was perfected, i.e., August 22, 2013. See TEX. R. APP. P. 32.1.
On August 22, 2013, this court sent a notice informing Appellant that he should file a docketing
statement within ten days if he had not already done so. Appellant did not file the docketing
statement.   Accordingly, on September 12, 2013, this court issued another notice advising
Appellant that the docketing statement was past due. The notice further provided that unless the
docketing statement was filed on or before September 23, 2013, the appeal would be presented
for dismissal in accordance with Rule 42.3. The time for filing the docketing statement has
expired, and Appellant has not complied with the court’s request.
         Because Appellant has failed to comply with Texas Rules of Appellate Procedure 9.5,
25.1(e), and 32.1, the appeal is dismissed. See TEX. R. APP. P. 42.3(c); Feist v. Berg, No. 12-04-
00004-CV, 2004 WL 252785, at *1 (Tex. App.-Tyler Feb. 11, 2004, pet. denied) (mem. op.);
Feist v. Hubert, No. 12-03-00442-CV, 2004 WL 252285, at *1 (Tex. App.-Tyler Feb. 11, 2004,
pet. denied) (mem. op.).
Opinion delivered September 30, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)




                                                           2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        SEPTEMBER 30, 2013


                                         NO. 12-13-00263-CV


                              RICHARD JAMES JOHNSON,
                                      Appellant
                                         V.
                           JUDGE GERALD A. GOODWIN, ET AL,
                                      Appellees


                                Appeal from the 159th District Court
                     of Angelina County, Texas (Tr.Ct.No. CV-43285-10-07)


                       THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                       It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for failure to comply with Texas Rules of
Appellate Procedure 9.5, 25.1(e), and 32.1; and that this decision be certified to the court below
for observance.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.